Citation Nr: 1541217	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  08-22 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Robin Hood, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty from December 1982 to August 1984, and from March 2003 to June 2004.  She also served in the National Guard.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2005 rating decision by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  In January 2010, September 2011, January and December of 2013, and March 2015, the Board remanded the claim for additional development.

In December 2014, the Veteran was afforded a videoconference hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran has an acquired psychiatric disorder that preexisted her second period of active duty service, and which was aggravated by such service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1111, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The Veteran's service medical records for her first period of active duty do not contain any relevant findings or diagnoses.  

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

The Veteran's service medical records for her second period of active duty do not include an entrance examination report or other findings upon entrance into service.  Given the foregoing, the Veteran is entitled to a presumption of soundness as to her psychiatric condition upon entrance for her second period of active duty service.  Id.  Therefore, the Board must determine whether the presumption of soundness is rebutted by clear and unmistakable evidence.  

In this regard, the Court has held that the presumption of soundness may only be rebutted where there is clear and unmistakable evidence that the condition both preexisted service and was not aggravated by service.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.; see also VAOPGCPREC 3-2003, 69 Fed. Reg. 25,178  (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The medical evidence dated between the Veteran's first and second periods of active duty includes reports from a private physician, dated between 1998 and 2000, which show that the Veteran received extensive treatment for psychiatric symptoms.  These reports show that she was noted to have symptoms that included anxiety and depression, and a history that included physical and emotional abuse from a former spouse.  Her medications included Depakote, Ambien, and Zoloft.

The Veteran's service medical records for her second period of active duty include an examination report and a report of medical history, both dated in October 2003.  These reports show that the Veteran indicated that she had a history of depression or excessive worry, receiving counseling, and evaluation or treatment for a mental condition.  The examination report shows that her psychiatric condition was clinically evaluated as abnormal, and it was noted that she was being treated for depression, that she continued to have chronic depression with treatment with antidepressants and individual therapy.  There is a notation of chronic bipolar disorder.  

A January 2004 narrative summary notes that the Veteran was initially seen in the behavioral health clinic in June 2003, that she reported a history of bipolar disorder diagnosed in November 2002, and that she had been on sick leave without pay at her civilian job for one full year, during which time she had not attended weekend drills.  Her medication was stopped in October 2003 so that she could be re-evaluated, however, she experienced sleep problems, auditory hallucinations, and paranoid ideation, to include feeling that somebody was going to kill her.  She began to complain about losing track of time, poor memory, depression, crying episodes, and impulsive shopping.  Her history was noted to include a 12-year marriage involving a "very physically abusive" situation, with current nightmares and flashbacks.  A November 2003 evaluation was noted to contain Axis I diagnoses of PTSD, and rule out schizoaffective disorder.  The Axis II diagnosis was rule out schizotypal personality disorder.   Following a current evaluation, she was afforded Axis I diagnoses of PTSD and schizoaffective disorder, both of which existed prior to service, and which were not incurred in the line of duty.

Reports associated with a medical evaluation board (MEB), dated in February 2004, show that the Veteran was noted to have a history of bipolar disorder dating to about 1998, with revised diagnoses of schizoaffective disorder and PTSD.  She was also noted to have chronic abdominal pain, with diagnoses of reflux esophagitis, a hiatal hernia, and gastric antritis with erosions and cholelithiasis.  She was determined to be nondeployable and unable to adequately perform the functions of her military occupation specialty due to pain, and her chronic mood disorder.  A February 2004 MEB report (DA Form 3947) and a March 2004 physical evaluation board (PEB) report, note schizoaffective disorder and PTSD EPTS (existing prior to service) that were not incurred while entitled to base pay, and which were not permanently aggravated by service/beyond natural progression by her service.  

The Board finds that the evidence shows that an acquired psychiatric disorder clearly and unmistakably existed prior to service.  The aforementioned evidence clearly shows that the Veteran had been diagnosed with, and treated for, acquired psychiatric disorders since at least 1998.  A March 2015 VA medical opinion also shows that a VA psychologist determined that the Veteran had PTSD and schizotypal features that were acquired psychiatric disorders, and which pre-dated her second period of active duty service.  The Board therefore finds that there is clear and unmistakable evidence that an acquired psychiatric disorder pre-existed the Veteran's second period of active duty service.  The presumption of soundness at service entry is therefore rebutted.  See 38 U.S.C.A. § 1111.  

The next issue is whether the claims files contain clear and unmistakable evidence that the Veteran's acquired psychiatric disorder was not aggravated by her service.  Cotant; Wagner, 370 F.3d at 1089.  

The Board finds that the evidence is insufficient to show that there is clear and unmistakable evidence that the Veteran's acquired psychiatric disorder was not aggravated by her second period of active duty service.  The Veteran's service treatment reports have been discussed.  Although service treatment records contain findings to the effect that the Veteran's schizoaffective disorder and PTSD were not permanently aggravated by service, and that they did not advance beyond their natural progression by her service, these findings are unaccompanied by any sort of rationale.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The January 2004 service medical record notes that after her medication was stopped in October 2003, the Veteran experienced severe psychiatric symptoms that included auditory hallucinations and paranoid ideation (to include feeling that somebody was going to kill her).  This report also notes that at that time, she began to complain about losing track of time, poor memory, depression, and crying episodes.  Following service, essentially negative etiological opinions were obtained in VA examination reports, dated in April 2010 and April 2012.  

However, following a Board remand for an opinion in March 2015, a VA medical opinion was obtained from a psychologist, who stated that the Veteran's claims file had been reviewed.  The psychologist concluded that there was not clear and unmistakable evidence that the Veteran's acquired psychiatric disorder was not aggravated by her service.  The psychologist explained that the Veteran's service treatment records indicated a worsening of her condition during service, partially due to medication changes, and "perhaps partially due to increased stress."  The psychologist further stated, in essence, that if her symptomatology was as severe prior to service as it was in the period immediately preceding her medical board review, she "would almost certainly not have been placed on active duty status."  

Accordingly, the Board finds that, affording the Veteran the benefit of all doubt, that the evidence is at least in equipoise, and that service connection is warranted for an acquired psychiatric disorder based on aggravation of a preexisting disability.  The nature and extent of the problem caused by service is not before the Board at this time.   

As a final matter, as provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the United States Department of Veterans Affairs ("VA") has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is fully granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.

ORDER

Service connection for an acquired psychiatric disorder is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


